Steenhagen:
This is a proceeding for the redetermination of a deficiency of $381.75 for 1921.
In 1910, the petitioner purchased 25 shares of the capital stock of the T. A. Clark Co. for $2,500. The March 1,1913, value of the stock was $6,599.50. In December, 1921, he sold the stock for $3,700. In his income-tax return for 1921 he deducted as a loss the difference between the March 1, 1913, value and the sales price. The respondent disallowed the deduction.
The petitioner suffered no deductible loss upon the sale of his stock for an amount greater than the cost but less than the March 1, 1913, value thereof. United States v. Flannery, 268 U. S. 98, and McCaughn v. Ludington, 268 U. S. 106.

Judgment will be entered for the respondent.